DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 11-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 13-21 of U.S. Patent No. 10,578,475. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the application claims can be found in patent claim (as the application claims fully encompass the patent claims).  The difference between the application claims and the patent claims lies in the fact that the patent claims include many more elements and is thus much more specific.  Thus the invention of the claims of the patent is in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated by the claims of the patent, it is not patentably distinct from the claims of the patent.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are drawn to a "computer readable medium" (e.g. claim 11, line 6). The specification does not explicitly exclude the claimed invention being a signal per se. The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter. See 351 OG 212, Feb 23 2010.  The following amendment is suggested –a non-transitory computer readable medium--.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Specifically, independent claim 1 recites:

	receiving a notification, at a user device, that a first container monitored by a sensing device positioned under the first container has been replaced by a second container; 
	receiving, at the user device, an indication of a size and contents of the second container; and 
	transmitting the indication of the size and contents of the second container to a computing system, wherein the computing system is configured to associate the size and contents of the second container with the sensing device. 

The highlighted portion of the claim constitutes an abstract idea because it falls under “Section I. Groupings of Abstract Ideas” including mental processes (including an observation, evaluation, judgment, opinion) set forth in the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register, Vol. 84, No. 4 (January 7, 2019): pages 50-57.  For example, an association is considered an observation or evaluation.
Claim 1 does contain “additional elements” other than the abstract idea but when considered individually and in combination with the other claim elements, the “additional elements” do not integrate the judicial exception into a practical application and are not sufficient to make the claim as a whole amount to significantly more than the abstract idea itself for the following reasons.
The additional elements of “receiving a notification…that a first container monitored by a sensing device positioned under the first container has been replaced by a second container; receiving…an indication of a size and contents of the second container; and transmitting the indication of the size and contents of the second container…” recite receiving and transmitting data and is considered extra-solution activity.    See MPEP 2106.05(g) Insignificant Extra-Solution Activity.  

“i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, 	Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer 	to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 	118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); 	OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 	(Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 	F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and 	sends information over a network)”.    (Emphasis added.)

Also see MPEP 2106.06(f):  

“Use of a computer or other machinery in its ordinary capacity for economic or other 	tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose 	computer or computer components after the fact to an abstract idea…does not provide 	significantly more.”  (Emphasis added.)

Furthermore, the recited “sensing device” is a generic sensor that participates in mere data gathering and therefore, does not amount to a practical application or significantly more than the abstract idea.  See MPEP 2106.05(g) Insignificant Extra-Solution Activity.  
The additional elements of “a user device” and “a computing system” are considered generic computers.  Generic computers performing the abstract idea do not amount to a practical application or significantly more than the abstract idea.


Regarding claim 2:
	Dependent claim 2 extends the abstract idea by adding “wherein the first container and the second container are kegs", which generally links the use of the abstract idea to a field of use (e.g. field of beverages), rather than narrowing the claim to a particular application of the abstract idea.  See MPEP 2106.05(h) Field of Use and Technological Environment

Dependent claim 3 extends the abstract idea by adding “wherein the sensing device is configured to periodically transmit an ID of the sensing device and an indication of a weight of the second container”.  It is considered merely insignificant data gathering.  See MPEP 2106.05(g) Insignificant Extra-Solution Activity.  Transmitting data is also considered an activity that is well-understood, routine, and conventional in the art. See MPEP 2106.05(d)(II) Well-Understood, Routine, Conventional Activity, “i. Receiving or transmitting data over a network…”

Regarding claim 4:
Dependent claim 4 extends the abstract idea by adding “wherein the computing system is configured to associate the size and contents of the second container with the ID of the sensing device”.  The limitation falls under “Section I. Groupings of Abstract Ideas” including mental processes (including an observation, evaluation, judgment, opinion).  An association is considered an observation or evaluation.

Regarding claim 5:
	Dependent claim 5 extends the abstract idea by adding “wherein the notification is received responsive to a weight of the first container falling below a first threshold and a weight of the second container being above a second threshold.”  The limitation adds details to the “receiving a notification” step by adding a condition for receiving the data.  However, receiving data is considered activity that is well-understood, routine, and conventional in the art.  See MPEP 2106.05(d)(II) Well-Understood, Routine, Conventional Activity, “i. Receiving or transmitting data over a network…”  Adding a condition for receiving the data can also be considered extra-solution activity.  See MPEP 2106.05(g) Insignificant Extra-Solution Activity.  



	Dependent claim 6 extends the abstract idea by adding “wherein the user device is a mobile communication device”.  The mobile communication device is recited at a high level of generality for performing the function of communicating and does not amount to a practical application or significantly more than the abstract idea

Regarding claims 7-9:
Dependent claims 7-9 extends the abstract idea by adding “providing…suggested sizes and contents of the second container based, at least in part, on a weight of the second container or an inventory at a location housing the second container or popularity of certain contents in a region including a location housing the second container.”  The limitation falls under “Section I. Groupings of Abstract Ideas” including mental processes (including an observation, evaluation, judgment, opinion).  A suggestion is considered an opinion.  The “user device” is considered a generic computer.

Regarding claim 10:
	Dependent claim 10 extends the abstract idea by adding “wherein the sensing device is associated with a tap", which generally links the use of the abstract idea to a field of use (e.g. field of beverages), rather than narrowing the claim to a particular application of the abstract idea.  See MPEP 2106.05(h) Field of Use and Technological Environment

Regarding claim 11:
	Independent claim 11 recites:
11. A computing system comprising: 
	one or more processing units; 
associations between sensing devices and sizes and contents of containers positioned above the sensing devices; 
	at least one computer readable medium encoded with instructions, which when executed by the one or more processing units cause the computing system to perform actions, the actions including: 
		receiving periodic transmissions from at least one of the sensing devices, the 	periodic transmissions including an ID of the sensing device and an indication of a 	weight of a container positioned above the sensing device; 
		responsive to a transmission from the sensing device indicative of a weight 	below 	a first threshold and a subsequent transmission from the sensing device 	indicative of a weight above a second threshold, transmitting a notification to a user 	device that the container has been replaced with a next container; receiving, from the 	user device, an indication of a size and contents of the next container; and 
		updating the memory to associate the sensing device with the size and 	contents of the next container. 

	The highlighted portion of the claim constitutes an abstract idea because it falls under “Section I. Groupings of Abstract Ideas” including mental processes (including an observation, evaluation, judgment, opinion) set forth in the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register, Vol. 84, No. 4 (January 7, 2019): pages 50-57.  For example, an association is considered an observation or evaluation.  The limitation “indicative of a weight below a first threshold and…indicative of a weight above a second threshold” is considered an observation or evaluation.
Claim 11 does contain “additional elements” other than the abstract idea but when considered individually and in combination with the other claim elements, the “additional 
The additional elements of “one or more processing units; memory accessible to the one or more processing units, the memory configured to store… at least one computer readable medium encoded with instructions, which when executed by the one or more processing units cause the computing system to perform actions, the actions including… updating the memory to…” and “a user device” are considered generic computers.  Generic computers performing the abstract idea do not amount to a practical application or significantly more than the abstract idea.  
See MPEP 2106.06(f):  

“Use of a computer or other machinery in its ordinary capacity for economic or other 	tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose 	computer or computer components after the fact to an abstract idea…does not provide 	significantly more.”  (Emphasis added.)

Also see MPEP 2106.05(d)(II) Well-Understood, Routine, Conventional Activity, “iv. Storing and retrieving information in memory…”

	The additional elements of “receiving periodic transmissions from at least one of the sensing devices, the periodic transmissions including an ID of the sensing device and an indication of a 	weight of a container positioned above the sensing device;…transmitting a notification…that the container has been replaced with a next container; receiving…an indication of a size and contents of the next container…” recite receiving and transmitting data and is considered extra-solution activity.    See MPEP 2106.05(g) Insignificant Extra-Solution Activity.  

“i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, 	Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer 	to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 	118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); 	OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 	(Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 	F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and 	sends information over a network)”.    (Emphasis added.)

The additional element of a “sensing device” is a generic sensor that participates in mere data gathering and therefore, does not amount to a practical application or significantly more than the abstract idea.  See MPEP 2106.05(g) Insignificant Extra-Solution Activity.  
	The recitation “responsive to a transmission from the sensing device…and a subsequent transmission from the sensing device…” can also be considered a limitation that adds details to the “transmitting a notification” step by adding a condition for transmitting the data.  However, transmitting data is considered activity that is well-understood, routine, and conventional in the art. See MPEP 2106.05(d)(II) Well-Understood, Routine, Conventional Activity, “i. Receiving or transmitting data over a network…” Adding a condition for transmitting the data can also be considered extra-solution activity.  See MPEP 2106.05(g) Insignificant Extra-Solution Activity.  

Regarding claim 12:
Dependent claim 12 is analogous to claim 2 above.

Regarding claim 13:
	Dependent claim 13 extends the abstract idea by adding “wherein the indication of the size and contents of the container comprise a type of beer in the container”.  The limitation adds Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 111 USPQ2d 1717 (Fed. Cir. 2014) at page 1720 indicates:  “Data in its ethereal, non-physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101.” 

Regarding claim 14:
Dependent claim 14 extends the abstract idea by adding “associating a location with the sensing device based on the ID of the sensing device and a gateway from which the periodic transmissions were received.”.  The limitation falls under “Section I. Groupings of Abstract Ideas” including mental processes (including an observation, evaluation, judgment, opinion).  An association is considered an observation or evaluation.

Regarding claim 15:
Dependent claim 15 extends the abstract idea by adding “transmitting indications of available inventory at the location to the user device”.  Transmitting data is considered extra-solution activity and is well-understood, routine, and conventional in the art. See MPEP 2106.05(d)(II) Well-Understood, Routine, Conventional Activity, “i. Receiving or transmitting data over a network…”
Dependent claim 15 also extends the abstract idea by adding “wherein the indication of the size and contents of the next container comprises a selection from the available inventory”.  The limitation adds details to the data (e.g. data received).  Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 111 USPQ2d 1717 (Fed. Cir. 2014) at page 1720 indicates:  “Data in its ethereal, non-physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101.” 



Dependent claims 16-17 extends the abstract idea by adding “…suggested sizes and contents to the user device, wherein the suggested sizes and contents are based, at least in part, on consumption data in a region including the location or wherein the suggested sizes and contents are based, at least in part, on the periodic transmissions from the sensing device.”  The limitation falls under “Section I. Groupings of Abstract Ideas” including mental processes (including an observation, evaluation, judgment, opinion).  A suggestion is considered an opinion.  The “transmitting” is a transmission of data.  Transmitting data is considered extra-solution activity and is well-understood, routine, and conventional in the art. See MPEP 2106.05(d)(II) Well-Understood, Routine, Conventional Activity, “i. Receiving or transmitting data over a network…”

Regarding claim 18:
Dependent claim 18 is analogous to claim 10 above.

Regarding claim 19:
Dependent claim 19 is analogous to claim 2 above.  Dependent claim 19 also extends the abstract idea by adding “wherein the sensing device is positioned beneath the keg and configured to weigh the keg".  The limitation is considered mere data gathering and therefore, does not amount to a practical application or significantly more than the abstract idea.  See MPEP 2106.05(g) Insignificant Extra-Solution Activity.  

Regarding claim 20:
Dependent claim 20 extends the abstract idea by adding “transmitting an indication of the contents and level of the container to a display device”.  Transmitting data is considered extra-solution activity and is well-understood, routine, and conventional in the art. See MPEP 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hershberger et al., WIPO Publication No. 2015/066594 A1.

	Hershberger teaches:
1. A method comprising (see fig. 30): 
receiving a notification, at a user device (e.g. message sent to users of a mobile device at pages 52-53), that a first container (e.g. depleting keg in fig. 30) monitored by a sensing device (e.g. sensing device at pages 11-12, fig. 4-6) positioned under the first container has been replaced by a second container (e.g. newly paired keg in fig. 30); 
receiving, at the user device, an indication of a size and contents of the second container (e.g. Inherent or obvious in the disclosure of “An analytical database and/or software …can receive information from the Keg and/or Inventory databases and interpret/manipulate this raw information to provide useful information to one or more users.”  The information can include sensor ID, volume, etc. at pages 52-53, also see page 48.); and 


2. The method of claim 1 wherein the first container and the second container are kegs, page 52, fig. 30.

3. The method of claim 1 wherein the sensing device is configured to periodically transmit an ID of the sensing device and an indication of a weight of the second container (e.g. sensor ID, volume, etc. at pages 52-53; “The enterprise system can receive and store data regarding changes in the weight of a keg over time, corresponding to the depletion of beer in the keg, and the identity of the beer in the keg being depleted.” at page 50-51)

4. The method of claim 3 wherein the computing system is configured to associate the size and contents of the second container with the ID of the sensing device (e.g. sensor ID, volume, etc. at pages 52-53)

5. The method of claim 1 wherein the notification is received responsive to a weight of the first container falling below a first threshold and a weight of the second container being above a second threshold (e.g. obvious in the disclosure of a depleting keg and a newly paired keg at pages 52-53, fig. 30).

6. The method of claim 1 wherein the user device is a mobile communication device, page 53.



8. The method of claim 7 wherein the suggested sizes and contents of the second container are based, at least in part, on an inventory at a location housing the second container (e.g. factor 3, kegs in stock in fig. 27, page 51; also inventory in fig. 12, page 24).

9. The method of claim 7 wherein the suggested sizes and contents of the second container are displayed in an order based, at least in part, on popularity of certain contents in a region including a location housing the second container (e.g. sales in a geographic area at page 36; consumption/depletion in a set regional area surrounding the location of the user at page 39; also see pages 51-52).

10. The method of claim 1 wherein the sensing device is associated with a tap, page 28 and 44.

11. A computing system comprising (see fig. 30): 
one or more processing units (310 in fig. 15, pages 24-25; also iKeg software in fig. 30); 
memory (320 in fig. 15) accessible to the one or more processing units, the memory configured to store associations between sensing devices and sizes and contents of containers (e.g. record sensor ID, volume, etc. in a Keg database or Inventory database at pages 52-53) positioned above the sensing devices (e.g. sensing device at pages 11-12, fig. 4-6); 
at least one computer readable medium (e.g. fig. 15 and 30, pages 24-25) encoded with instructions, which when executed by the one or more processing units cause the computing system to perform actions, the actions including: 

responsive to a transmission from the sensing device indicative of a weight below a first threshold and a subsequent transmission from the sensing device indicative of a weight above a second threshold (e.g. obvious in the disclosure of a depleting keg and a newly paired keg at pages 52-53, fig. 30), transmitting a notification to a user device (e.g. message sent to users of a mobile device at pages 52-53) that the container has been replaced with a next container; 
receiving, from the user device, an indication of a size and contents of the next container (e.g. “Embodiments of the enterprise software include a function that can use a mobile device's capability to read the identification tags and/or sensors to allow a user to use the NFC reader capabilities on the user's device to check kegs into the system.” at page 32. " The RFID device…can be programmed with a unique serial number and unique attributes of the liquid contained in the keg can be assigned to the device via a wireless network" at page 33.); and 
updating the memory to associate the sensing device with the size and contents of the next container (e.g. record sensor ID, volume, etc. in a Keg database or Inventory database at pages 52-53).  See Hershberger at pages 1-76, figs. 1-39.

Regarding claim 12:
	Hershberger teaches the limitation as applied to claim 2 above.

13. The computing system of claim 11 wherein the indication of the size and contents of the container comprise a type of beer in the container, pages 7 and 12.

14. The computing system of claim 11, the actions further including: associating a location with the sensing device based on the ID of the sensing device and a gateway from which the periodic transmissions were received, pages 19-20.

15. The computing system of claim 14, the actions further including: 
transmitting indications of available inventory at the location to the user device (e.g. page 23); and
wherein the indication of the size and contents of the next container comprises a selection from the available inventory (e.g. using mobile device’s NFC reader capabilities as disclosed at pages 32-33 to check-in or “put an in-inventory keg on tap” as disclosed at page 55-56).

16. The computing system of claim 14, the actions further including: transmitting suggested sizes and contents to the user device, wherein the suggested sizes and contents (e.g. suggested reorder size and contents in fig. 28, pages 51-52), are based, at least in part, on consumption data in a region including the location (e.g. sales in a geographic area at page 36; consumption/depletion in a set regional area surrounding the location of the user at page 39; also see pages 51-52).

17. The computing system of claim 11, the actions further including: transmitting suggested sizes and contents to the user device (e.g. suggested reorder size and contents in fig. 28, pages 51-52), wherein the suggested sizes and contents are based, at least in part, on the periodic transmissions from the sensing device (e.g. consumption factor 1 in fig. 27, pages 50-52)

Regarding claim 18:


19. The computing system of claim 11, wherein the container comprises a keg and wherein the sensing device is positioned beneath the keg and configured to weigh the keg, pages 11-12.

20. The computing system of claim 11, the actions further including: transmitting an indication of the contents and level of the container to a display device, pages 7, 11 and 19.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurumohan et al., US Publication No. 2016/0198246 A1 in view of Mederos, US Publication No. 2014/0324585 A1.

Gurumohan teaches:
1. A method comprising (see figs. 8-13): 
receiving a notification, at a user device (806, para. [0070]), that a first container (e.g. example container shown in fig. 1) monitored by a sensing device (802/804)…has been replaced by a second container (e.g. “…when contents of a container has been entirely consumed, a user is to replace the empty container with a new full container of the same container type… The use of a new product container is automatically determined and tracked by detecting whether the latest determined fill value is larger than a previously determined fill value.” at para. [0124]) 
receiving, at the user device (806), an indication of a size and contents of the second container (e.g. para. [0057], [0070], [0089], [0109] – [0110], [0118], [0123]); and 
transmitting (808) the indication of the size and contents of the second container to a computing system (810), wherein the computing system is configured to associate the size and para. [0073], [0079] - [0081], [0088] - [0089], [0118] – [0119], [0121]).  See Gurumohan at para. [0001] – [0137], figs. 1-13.


Regarding claim 1:
	Gurumohan teaches the sensing device is positioned above the first container rather than “under” the first container.
	In an analogous art, Mederos teaches sensors for measuring the amount of liquid in a bottle of alcohol "may be placed anywhere in the bottle" (e.g. para. [0029]).  In an example, Mederos teaches the sensor may be located at the bottom of the bottle (e.g. para. [0057]) or is 
part of a platform or base configured to connect with a container or bottle placed on or married to it (e.g. para. [0058] – [0059]).
	It would have been obvious to modify the teachings of Gurumohan with Mederos to position the sensor under the first container because Mederos teaches (i) sensors "may be placed anywhere in the bottle" (e.g. para. [0029]); (ii) locating the sensor on a groove or indentation of the bottle and sealing may help prevent moisture from interfering or degrading operation (e.g. para. [0057]) and (iii) when the sensor is part of a platform or base, the platform may serve as a charging station (e.g. para. [0062]) and/or provide for message display (e.g. para. [0060] – [0061]).

Regarding claim 2:
	Gurumohan does not expressly teach the first container and the second container are kegs.  However, to one of ordinary skill in the art kegs are an obvious variant since Gurumohan teaches the container holds alcohol (such as tequila, whiskey at para. [0073]; vodka at para. [0095], and liquor at para. [0121]).  Beer is a well known alcohol and a keg is a well known container for beer.

	Gurumohan further teaches:
3. The method of claim 1 wherein the sensing device is configured to periodically transmit an ID of the sensing device and an indication of a weight of the second container, para. [0072], [0089], para. [0118] – [0119].

4. The method of claim 3 wherein the computing system is configured to associate the size and contents of the second container with the ID of the sensing device, para. [0079] – [0081], [0089], para. [0118] – [0119].

5. The method of claim 1 wherein the notification is received responsive to a weight of the first container falling below a first threshold and a weight of the second container being above a second threshold, para. [0124], [0122].

6. The method of claim 1 wherein the user device is a mobile communication device, para. [0070],

7. The method of claim 1 further comprising: providing, by the user device, suggested sizes and contents of the second container based, at least in part, on a weight of the second container (e.g. first interpretation: fig. 10, para. [0095]; second interpretation: suggestions such as “recommendations for various drink recipes based on existing inventory detected using one or more sensor devices” at para. [0074], [0126]).

8. The method of claim 7 wherein the suggested sizes and contents of the second container are based, at least in part, on an inventory at a location housing the second container (e.g. first interpretation: fig. 10, para. [0095]; second interpretation: suggestions such as para. [0074], [0126]).

9. The method of claim 7 wherein the suggested sizes and contents of the second container are displayed in an order based, at least in part, on popularity of certain contents in a region including a location housing the second container (e.g. "popularity trends” at para. [0072], para. [0074]; also “geographical regional analysis may be performed to analyze product trends” at para. [0125]).

10. The method of claim 1 wherein the sensing device is associated with a tap (e.g. spout 208 in fig. 2A), para. [0029].

	Gurumohan teaches:
11. A computing system comprising (see figs. 8-13): 
one or more processing units (e.g. para. [0018]); 
memory (e.g. para. [0018]) accessible to the one or more processing units, the memory configured to store associations between sensing devices and sizes and contents (e.g. para. [0073], [0079] - [0081], [0088] - [0089], [0118] – [0119], [0121]) of containers e.g. example container shown in fig. 1) positioned below the sensing devices (802/804); 
at least one computer readable medium (e.g. para. [0018]) encoded with instructions, which when executed by the one or more processing units cause the computing system to perform actions, the actions including: 
receiving periodic transmissions from at least one of the sensing devices, the periodic transmissions including an ID of the sensing device and an indication of a weight of a container positioned above the sensing device (e.g. para. [0057], [0070], [0072], [0089]);
para. [0124], also [0122]); 
receiving, from the user device, an indication of a size and contents of the next container (e.g. para. [0084] – [0086]; also fig. 10, para. [0095]); and 
updating the memory to associate the sensing device with the size and contents of the next container (e.g. [0089], [0118]).  See Gurumohan at para. [0001] – [0137], figs. 1-13.

Regarding claim 11:
	Gurumohan teaches the container is positioned below the sensing device rather than 
 “above" the sensing device.
	In an analogous art, Mederos teaches sensors for measuring the amount of liquid in a bottle of alcohol "may be placed anywhere in the bottle" (e.g. para. [0029]).  In an example, Mederos teaches the sensor may be located at the bottom of the bottle (e.g. para. [0057]) or is 
part of a platform or base configured to connect with a container or bottle placed on or married to it (e.g. para. [0058] – [0059]).
	It would have been obvious to modify the teachings of Gurumohan with Mederos to position the container above the sensing device because Mederos teaches (i) sensors "may be placed anywhere in the bottle" (e.g. para. [0029]); (ii) locating the sensor on a groove or indentation of the bottle and sealing may help prevent moisture from interfering or degrading operation (e.g. para. [0057]) and (iii) when the sensor is part of a platform or base, the platform may serve as a charging station (e.g. para. [0062]) and/or provide for message display (e.g. para. [0060] – [0061]).


	Gurumohan teaches the limitations as applied to claim 2 above.

	Gurumohan further teaches:
14. The computing system of claim 11, the actions further including: associating a location with the sensing device based on the ID of the sensing device and a gateway from which the periodic transmissions were received, para. [0071], [0076].

15. The computing system of claim 14, the actions further including: transmitting indications of available inventory at the location to the user device; and wherein the indication of the size and contents of the next container comprises a selection from the available inventory, para. [0070] – [0073], para. [0121] – [0122].

16. The computing system of claim 14, the actions further including: transmitting suggested sizes and contents to the user device, wherein the suggested sizes and contents are based, at least in part, on consumption data in a region including the location, para. [0072], [0074], [0121], [0123], [0125 - [0126].

17. The computing system of claim 11, the actions further including: transmitting suggested sizes and contents to the user device, wherein the suggested sizes and contents are based, at least in part, on the periodic transmissions from the sensing device  (e.g. first interpretation: fig. 10, para. [0095]; second interpretation: suggestions such as “recommendations for various drink recipes based on existing inventory detected using one or more sensor devices” at para. [0074], [0126]).

Regarding claim 18:


Regarding claim 19:
	Gurumohan and Mederos teach the limitation as applied to claims 1, 2 and 11 above.

	Gurumohan further teaches:
20. The computing system of claim 11, the actions further including: transmitting an indication of the contents and level of the container to a display device, para. [0088], [0092] – [0093], para. [0095], para. [0120], fig. 10.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to recognize that combining Mederos’ invention with Gurumohan’s invention would have been beneficial because  (i) sensors "may be placed anywhere in the bottle" (e.g. Mederos at para. [0029]); (ii) locating the sensor on a groove or indentation of the bottle and sealing may help prevent moisture from interfering or degrading operation (e.g. Mederos at para. [0057]) and (iii) when the sensor is part of a platform or base, the platform may serve as a charging station (e.g. Mederos at para. [0062]) and/or provide for message display (e.g. Mederos at para. [0060] – [0061]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
15 April 2021